By the Court, Rhodes, J.:
One of the points upon which the defendants rely, is that the resolution of intention to grade the street, which was passed by the Board of Supervisors in March, 1862, was pot presented to the President of the Board of Supervisors for his approval, and is therefore void. The point was considered in Creighton v. Manson, 27 Cal. 613, 628, and it was there held that the Consolidation Act required the resolution to be presented to the President of the Board of Supervisors, because it was in substance a legislative act and must be passed in the *180mode prescribed by law for the passage of an ordinance. Upon the authority of that case the judgment must be reversed.